UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1899



SHAHAZAD KHAN,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-418-724)


Submitted:   March 14, 2005                 Decided:   April 5, 2005


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Stanton Braverman, BRAVERMAN & LIN, P.C., Arlington, Virginia, for
Petitioner.   Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Eric W. Marsteller,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Shahazad          Khan,    a     native    and    citizen    of       Pakistan,

petitions for review of an order of the Board of Immigration

Appeals (Board) adopting and affirming the immigration judge’s (IJ)

finding    that          Khan     is     removable       for    committing          fraud     or

misrepresenting a material fact when he applied for asylum.

              The Government has the burden of establishing by clear

and convincing evidence that an alien who has been admitted to the

United States is removable.                  8 U.S.C. § 1229a(c)(3)(a) (2000).                No

decision      on    removability          is     valid   unless     it    is    based       upon

reasonable, substantial, and probative evidence.                         Id.        Our review

of a final order of removal is limited, however.                               See 8 U.S.C.

§   1252(b)     (2000).          The     IJ’s    underlying      factual       findings      are

conclusive “unless any reasonable adjudicator would be compelled to

conclude to the contrary,” while the Board’s decision that an alien

is not eligible for admission is conclusive unless manifestly

contrary to law.           § 1252(b)(4)(B), (C).

              We have carefully reviewed the record and conclude it

does not compel a finding that the warrant Khan submitted in

support    of      his    asylum        application      is    authentic       or    that    his

testimony before the IJ was credible. Khan has therefore failed to

establish that the Board’s decision was manifestly contrary to law.

              Accordingly,         we     deny    the    petition    for       review.        We

dispense with oral argument because the facts and legal contentions


                                               - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -